702 N.W.2d 215 (2005)
In re PETITION FOR DISCIPLINARY ACTION AGAINST David Timothy REDBURN, a Minnesota Attorney, Registration No. 212672.
No. A04-2109.
Supreme Court of Minnesota.
August 11, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent David Timothy Redburn has committed professional misconduct warranting public discipline, namely, failure to competently and diligently pursue a client's appeal, failure to obtain a client's consent before withdrawing an appeal, failure to respond to telephone calls and correspondence from the clerk of court for the Eighth Circuit Court of Appeals, failure to make court-ordered financial disclosures, noncommunication on several client matters, failure to return client files, unauthorized practice of law while on CLE restricted status, and noncooperation in violation of Minn. R. Prof. Conduct 1.1, 1.2, 1.3, 1.4, 1.16(d), 3.2, 3.4(c), 5.5(a), 8.1(a)(3) and 8.4(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a four-month suspension under Rule 15, RLPR, with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties recommend that reinstatement is conditioned upon: (1) payment of costs in the amount of $900 plus interest, and disbursements in the amount of $284.45 plus interest pursuant to Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility examination under Rule 18(e); and (4) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR.
The parties further recommend that upon reinstatement, respondent be placed *216 on supervised probation for a period of two years subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct (MRPC).
c. Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of four attorneys who have agreed to be nominated as respondent's supervisor within two weeks from the date the stipulation was executed. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, the respondent shall on the first day of each month provide the Director with an inventory of active client files described in paragraph d below. Respondent shall make active client files available to the Director upon request.
d. Respondent shall cooperate fully with the supervisor in his or her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent's supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
e. Respondent shall initiate and maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters that respondent is handling, and which will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent David Timothy Redburn is suspended from the practice of law for four months effective 14 days from the date of this order and that reinstatement is conditioned upon compliance with the conditions set forth above. Upon reinstatement, respondent shall be placed on supervised probation for a period of two years subject to the agreed-upon conditions set forth above. Respondent shall pay costs in the amount of $900 plus disbursements in the amount of $284.45 under Rule 24(d), RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice
*217